Citation Nr: 0725131	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  07-03 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether a timely notice of disagreement was filed 
regarding the January 2004 denial of eligibility for Service 
Disabled Veterans' Insurance under 38 U.S.C.A. § 1922(a).

2.  Eligibility for Service Disabled Veterans' Insurance 
under 38 U.S.C.A. § 1922(a)



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO & IC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the VA Form 9 submitted in February 2007, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In a July 2007 letter, the Board requested 
the veteran clarify his hearing request.  In July 2007, the 
veteran responded and indicated that he wanted to attend a 
hearing before a Veterans Law Judge at the regional office.  
Therefore the case must be remanded for scheduling of such 
requested hearing.  See 38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling 
Veterans Law Judge.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



